          Case 3:18-cv-01756-JCH Document 24 Filed 03/13/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

QUAD CAPITAL LLC, QUAD CAPITAL                  :
MANAGEMENT LLC AND                              :
QUAD CAPITAL MANAGEMENT                         :      CIVIL ACTION
ADVISORS LLC,                                   :      NO. 3:18-CV-01756-JCH
                                                :
                Plaintiffs,                     :
                                                :
v.                                              :
                                                :
UNDERWRITERS AT LLOYDS                          :      MARCH 13, 2019
LONDON A/K/A UNDERWRITERS AT                    :
LLOYD’S, LONDON,                                :
                                                :
                Defendant.                      :


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the parties and their
respective counsel that the above-captioned action is voluntarily dismissed, with prejudice, pursuant
to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each party bearing that party’s own
attorney’s fees and costs.


QUAD CAPITAL, LLC,                                  UNDERWRITERS AT LLOYDS LONDON
QUAD CAPITAL MANAGEMENT, LLC                        A/K/A UNDERWRITERS AT LLOYD’S
QUAD CAPITAL MANAGEMENT                             LONDON
ADVISORS, LLC
                                                    By: /s/ Scott A. Schechter______
By: /s/ Ryan M. Suerth                              Scott A. Schechter (admitted pro hac)
Ryan M. Suerth- ct23669                             Carol S. Doty
Suerth Law LLC                                      Federal Bar No. ct24974
100 Allyn Street                                    Joshua DiLena (admitted pro hac)
Hartford, CT 06103                                  Kaufman Borgeest & Ryan LLP
Telephone: 860.216.1698                             1010 Washington Blvd.
Facsimile: 860.216-1719                             Stamford, CT 06901
Email: rsuerth@suerthlaw.com                        Telephone: 203.557.5710
Attorney for Plaintiffs                             Facsimile: 203.557.5777
                                                    Email: cdoty@kbrlaw.com
                                                    Email: sschechter@kbrlaw.com
                                                    Email: jdilena@kbrlaw.com
                                                    Attorneys for Defendant




                                                                                               5505861
          Case 3:18-cv-01756-JCH Document 24 Filed 03/13/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, the foregoing Joint Stipulation of Dismissal With

Prejudice was filed electronically. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system.


                                               /s/   Scott A. Schechter
                                              Scott A. Schechter (admitted pro hac)




                                                 2


                                                                                            5505861
